Citation Nr: 0810917	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.
Procedural history

The veteran served on active duty in the United States Air 
Force from July 1964 to July 1971 and from July 1975 to June 
1980.  The veteran also served in the Air Force Reserve and 
the Air National Guard.

Service connection for bipolar disorder was initially denied 
in a February 1992 rating decision, which the veteran did not 
appeal.  

The present appeal stems from the above-referenced July 2002 
rating decision, which determined that new and material 
evidence had not been submitted to reopen the previously-
denied claim of entitlement to service connection for bipolar 
disorder.  The veteran filed a notice of disagreement in 
regards to the July 2002 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claim and confirmed the RO's findings 
in a November 2002 statement of the case (SOC).  The appeal 
was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in December 2002.

In August 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's claims file.

In June 2004, the Board determined that new and material 
evidence had been submitted which was sufficient to reopen 
the claim and remanded the case for additional evidentiary 
development, namely to obtain additional service department 
records, private medical records, Social Security 
Administration (SSA) records and a VA medical opinion.  In 
August 2006 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the claim.

In November 2006, the Board issued a decision which denied 
service connection for bipolar disorder on the merits.  

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In January 
2008, counsel for the veteran and the Secretary of VA filed a 
Joint Motion for Remand.  In that Joint Motion, the parties 
asserted that the Board provided inadequate reasons and bases 
for determining that the AMC had complied with the Board's 
June 2004 remand instructions "to the extent possible."  
See the January 2008 Joint Motion, page 4.    

An Order of the Court dated January 10, 2008 granted the 
motion and vacated the Board's decision.  The case was 
subsequently returned to the Board.

This appeal is REMANDED to the RO via the AMC.


REMAND

For the reasons detailed below, this case must be remanded 
for additional evidentiary development.  

Reasons for remand

In the Joint Motion for Remand, representatives of the 
veteran and of the Secretary of VA asserted that some of the 
veteran's available personnel records were not obtained or 
were otherwise accounted for; that VA received copies of 
certain service medical records, destroyed them, and re-
requested them but did not receive replacement copies; and 
that VA should have obtained private treatment records from 
Dr. H; and that there was no medical opinion of record which 
addressed when the veteran's "bipolar disorder first 
manifested to a compensable degree".  See the Joint Motion 
for remand, at 3-5.  The Board will address these concerns in 
turn. 



Service records

In the Joint Motion for Remand, it was asserted that "VA 
apparently received copies of certain records for [the 
veteran], destroyed them, and then subsequently re-requested 
them."  In support thereof, the parties pointed to the 
Board's statement that it had acquired "some" of the 
veteran's official service personnel file as being indicative 
of missing service personnel records.  See the January 2008 
Joint Motion page 3; see also the November 13, 2006 Board 
decision, page 7.  

However, review of the record demonstrates that on March 21, 
2006 the AMC received what was noted to be the "complete 
personnel record" of the veteran.  
To request records which are already associated with the 
claims folder would be an exercise in futility.  Cf. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].    

Insofar as the November 2006 Board decision erroneously 
referred to the claims folder containing "some" rather than 
all of the veteran's service personnel records, that decision 
has been vacated by order of the Court. 

With respect to the veteran's service medical records, 
requests were submitted to the National Personnel Records 
Center (NPRC) for such in November 2004 and April 2005.  The 
AMC subsequently wrote the veteran in December 2005, 
indicating that the veteran's service records "were on 
microfiche and were destroyed."  

Review of the claims folder demonstrates that there are 
service medical records associated with the claims folder.  
However, it is unclear whether these records cover the 
entirety of the veteran's periods of active service with the 
Air Force as well as his service with the Air Force Reserve 
and the Air National Guard.  Therefore, upon remand these 
records, if existing, should be obtained.  



Medical treatment records

Private medical records associated with the claims folder 
indicate that the veteran received treatment from a Dr. H. in 
Aurora, Illinois for paranoid behavior sometime between 1983 
and 1986.  See, e.g., the June 2004 Remand, page 14.  Both 
parties asserted in the Joint Motion that "there is no 
indication in the record that the VA attempted to obtain 
these records."  See the January 2008 Joint Motion, page 5.  
Accordingly, records from this private physician, if 
existing, should be associated with the veteran's VA claims 
folder.  

Stegall considerations/medical opinion

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  
 
The Board's June 2004 remand requested that the veteran be 
afforded an examination to determine when the veteran's 
"bipolar disorder first manifested to a compensable 
degree."  Although a VA psychiatric examination was 
conducted in June 2006 in response to the Board's remand, 
the report of such examination did not answer this question 
posed by the Board's remand, with the examiner noting that 
she "has no expertise in assessing compensation."  The 
Court has held on several occasions that medical opinions 
which are speculative or inconclusive in nature are of no 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Because the opinion 
of the June 2006 VA examiner is not probative regarding the 
initial manifestation of the veteran's bipolar disorder, an 
additional medical opinion addressing this question is 
needed.


Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the NPRC 
and/or any other appropriate 
repository of records and request 
copies of records for the veteran's 
active service in the United States 
Air Force from July 1964 to July 
1971 and from July 1975 to June 
1980, as well as records pertaining 
to the veteran's service with the 
Air Force Reserve and the Air 
National Guard.  All efforts to 
obtain such records should be 
documented in the claims folder.

2.  VBA should request all 
treatment records from Dr. H. in 
Aurora, Illinois pertaining to the 
veteran dated from 1983.  Any such 
records so obtained should be 
associated with the veteran's VA 
claims folder.  Efforts to obtain 
these records should be 
memorialized in the veteran's VA 
claims folder.  If such records 
cannot be obtained, VBA should 
contact the veteran and allow him 
the opportunity to submit such 
records himself.  

3.  VBA should arrange for the 
veteran's claims folder to be 
reviewed by a physician or 
psychologist with appropriate 
expertise.  A copy of this REMAND, 
as well as a copy of that portion 
of the VA rating schedule 
pertaining to rating psychiatric 
disorders, 38 C.F.R. § 4.130, 
should be provided to the reviewer.  
The reviewer should review the 
veteran's VA claims folder and 
render an opinion as to when the 
veteran's bipolar disorder first 
manifested to a compensable degree.  
A copy of the examination report 
should be associated with the 
veteran's VA claims folder.  

4.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection 
for bipolar disorder.  If the 
benefits sought on appeal remain 
denied, in whole or in part, VBA 
should provide the veteran with a 
SSOC and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

